                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

ESTATE OF JULIO LABOY,                    :     Hon. Joseph H. Rodriguez

             Plaintiff,                   :     Civil Action No. 18-10844

      v.                                  :           OPINION

APEX ASSET MANAGEMENT, LLC,               :

             Defendant.                   :



      This matter is before the Court on Plaintiff’s motion for summary

judgment. Having considered the parties’ submissions, the Court decides

this matter without oral argument pursuant to Fed. R. Civ. P. 78(b). For the

reasons stated below, Plaintiff’s motion will be denied and Plaintiff will be

directed to show cause under Fed. R. Civ. P. 56(f)(1) why summary

judgment should not be entered in favor of Defendant.

                                 Background

      Plaintiff Estate of Julio LaBoy alleges that Defendant Apex Asset

Management, LLC violated the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692f(8), in its efforts to collect an outstanding debt

from Plaintiff because Defendant allegedly failed to protect Plaintiff’s

financial privacy with regard to symbols of debt collection activity on

envelopes.
      Defendant operates as a debt collector within the meaning of 15

U.S.C. § 1692(a)(6). Defendant drafted a collection letter dated February 2,

2018 to collect Plaintiff’s outstanding debt related to an invoice from Virtua

Health System. The letter was mailed in a glassine-windowed envelope.

Plaintiff alleges that a five-digit number and a twenty-three-digit number,

the latter containing the Plaintiff’s entire account number, were visible

through the glassine window of the envelope in which the correspondence

was mailed. A second collection letter dated March 6, 2018 and a third

dated March 7, 2018 also were mailed in glassine envelopes which each

allegedly exposed a five-digit number and a twenty-three-digit number

containing the Plaintiff’s account number. Defendant argues that the

twenty-three-digit number containing Plaintiff’s account number could not

have been visible through the glassine window of the sealed envelope.

Defendant admits that a five-digit number was visible through the glassine

window in each case but argues that those numbers have no connection to

Plaintiff’s account number and provide no personal or confidential

identifying information.

                       Summary Judgment Standard

      “Summary judgment is proper if there is no genuine issue of material

fact and if, viewing the facts in the light most favorable to the non-moving



                                      2
party, the moving party is entitled to judgment as a matter of law.” Pearson

v. Component Tech. Corp., 247 F.3d 471, 482 n.1 (3d Cir. 2001) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)); accord Fed. R. Civ. P. 56

(a). Thus, the Court will enter summary judgment in favor of a movant who

shows that it is entitled to judgment as a matter of law, and supports the

showing that there is no genuine dispute as to any material fact by “citing to

particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations,

stipulations . . . admissions, interrogatory answers, or other materials.”

Fed. R. Civ. P. 56 (c)(1)(A).

      An issue is “genuine” if supported by evidence such that a reasonable

jury could return a verdict in the nonmoving party’s favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is “material” if, under

the governing substantive law, a dispute about the fact might affect the

outcome of the suit. Id. In determining whether a genuine issue of material

fact exists, the court must view the facts and all reasonable inferences

drawn from those facts in the light most favorable to the nonmoving party.

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      Initially, the moving party has the burden of demonstrating the

absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. Once



                                      3
the moving party has met this burden, the nonmoving party must identify,

by affidavits or otherwise, specific facts showing that there is a genuine

issue for trial. Id.; Maidenbaum v. Bally’s Park Place, Inc., 870 F. Supp.

1254, 1258 (D.N.J. 1994). Thus, to withstand a properly supported motion

for summary judgment, the nonmoving party must identify specific facts

and affirmative evidence that contradict those offered by the moving party.

Anderson, 477 U.S. at 256-57. “A nonmoving party may not ‘rest upon mere

allegations, general denials or . . . vague statements . . . .’” Trap Rock Indus.,

Inc. v. Local 825, Int’l Union of Operating Eng’rs, 982 F.2d 884, 890 (3d

Cir. 1992) (quoting Quiroga v. Hasbro, Inc., 934 F.2d 497, 500 (3d Cir.

1991)). Indeed,

      the plain language of Rule 56(c) mandates the entry of
      summary judgment, after adequate time for discovery and
      upon motion, against a party who fails to make a showing
      sufficient to establish the existence of an element essential
      to that party’s case, and on which that party will bear the
      burden of proof at trial.

Celotex, 477 U.S. at 322. That is, the movant can support the assertion that

a fact cannot be genuinely disputed by showing that “an adverse party

cannot produce admissible evidence to support the [alleged dispute of]

fact.” Fed. R. Civ. P. 56(c)(1)(B); accord Fed. R. Civ. P. 56(c)(2).

      In deciding the merits of a party’s motion for summary judgment, the

court’s role is not to evaluate the evidence and decide the truth of the


                                        4
matter, but to determine whether there is a genuine issue for trial.

Anderson, 477 U.S. at 249. Credibility determinations are the province of

the factfinder. Big Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358,

1363 (3d Cir. 1992).

                                    FDCPA

      Congress enacted the FDCPA “to eliminate abusive debt collection

practices, to ensure that debt collectors who abstain from such practices are

not competitively disadvantaged, and to promote consistent state action to

protect consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich

LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)). The FDCPA is

remedial legislation and “must be broadly construed in order to give full

effect to these purposes.” Douglass v. Convergent Outsourcing, 765 F.3d

299, 302 (quoting Caprio v. Healthcare Revenue Recovery Grp., LLC, 709

F.3d 142, 148 (3d Cir. 2013)).

      In enacting the FDCPA, Congress recognized that abusive debt

collection practices lead to personal bankruptcies, marital instability, the

loss of jobs, and, potentially relevant in this instance, “invasions of

individual privacy.” Douglass, 765 F.3d at 302 (quoting 15 U.S.C.

§ 1692(a)). The Third Circuit has stated that a “core concern” of the FDCPA




                                       5
is “the invasion of privacy” and recognized that privacy interests include an

individual's “status as a debtor” and “financial predicament.” Id. at 303.

      The provision of the FDCPA at issue in this case is Section 1692f,

which prohibits a debt collector from using “unfair or unconscionable

means” to collect a debt. Id. at 302 (citing 15 U.S.C. § 1692f). The statute

lays out a nonexclusive list of conduct that qualifies as unfair or

unconscionable. 15 U.S.C. § 1692f. Subparagraph 8, relevant here, prohibits

a debt collector from:

      [u]sing any language or symbol, other than the debt collector's
      address, on any envelope when communicating with a
      consumer by use of the mails or by telegram, except that a debt
      collector may use his business name if such name does not
      indicate that he is in the debt collection business.

15 U.S.C § 1692f(8). In this case, the only issue is whether Defendant

violated Section 1692f(8) of the FDCPA.

      “In statutory interpretation, we begin with the text.” Allen ex rel.

Martin v. LaSalle Bank, N.A., 629 F.3d 364, 367 (3d Cir. 2011). “If the

statute’s plain language is unambiguous and expresses [Congress’s] intent

with sufficient precision, we need not look further.” Allen, 629 F.3d at 367.

“But if the literal application of a statute will produce a result demonstrably

at odds with the intentions of its drafters, then we are obligated to construe

statutes sensibly and avoid constructions which yield absurd or unjust



                                       6
results.” Douglass, 765 F.3d at 302 (internal quotations omitted). “Where

the plain meaning of a statute would lead to an absurd result, we presume

‘the legislature intended exceptions to its language [that] would avoid

results of this character.’” Id. (quoting Gov’t of Virgin Islands v. Berry, 604

F.2d 221, 225 (3d Cir. 1979)).

      The United States Court of Appeals for the Third Circuit interpreted

and applied Section 1692f(8) in Douglass v. Convergent Outsourcing, 765

F.3d 299 (3d Cir. 2014). In Douglass, the Third Circuit analyzed whether a

debtor’s account number printed on the outside of an envelope violated

Section 1692f(8). Id. at 302. The Circuit determined that it did violate the

FDCPA because the account number was “a piece of information capable of

identifying [the plaintiff] as a debtor” and “its disclosure has the potential

to cause harm to a consumer that the FDCPA was enacted to address.” Id.

at 306.

      The Court in Douglass noted, “[t]hough several courts, including the

Courts of Appeals for the Fifth and Eighth Circuits, have interpreted

Section 1692f(8) to permit an exception for certain benign or innocuous

markings, they did so in the context of envelope markings that did not have

the potential to cause invasions of privacy.” Id. at 304. The defendant

moved for summary judgment “contending the account number qualified as



                                       7
‘benign language’ that [Section] 1692f(8) was not meant to prohibit.” Id.

The defendant argued that the Court must adopt the benign language

exception because the literal interpretation of Section 1692f(8) creates an

absurdity that makes sending collection letters impossiblethe envelope

could not display the name and address of the recipient. Id.

      The Third Circuit disagreed with the defendant because the plaintiff’s

account number was not benign as it was a core piece of information

pertaining to the plaintiff’s status as a debtor. Id. at 303, 306. Therefore,

the Third Circuit declined to decide whether a benign language exception

exists under Section 1692f(8) because the disclosure of the plaintiff’s

account number was not benign. Id. at 306.

      However, the Eastern District of Pennsylvania has applied the benign

language exception to language and symbols that did not disclose private

information. See Anenkova v. Van Ru Credit Corp., 201 F. Supp. 3d 631

(E.D. Pa. 2016) (holding a visible barcode created by and for a third-party

mail vendor was benign and did not violate the FDCPA); Waldron v. Prof'l

Med. Mgmt., No. CIV. 12-1863, 2013 WL 978933 (E.D. Pa. Mar. 13, 2013)

(holding that a visible QR code, used to efficiently process return mail, was

benign and did not violate the FDCPA).




                                       8
                                   Discussion

      As explained above, Congress created the FDCPA to protect

consumers from abusive debt collection practices and the invasion of their

privacy. Douglass, 765 F.3d at 302. The placement of innocuous symbols or

digits on a collection envelope is not an evil Congress intended to prevent.

Unlike the visible account number in Douglass, a randomly−generated five-

digit number for mailing purposes visible on the envelope does not

implicate the privacy concerns embedded in the FDCPA as a matter of law.

      Plaintiff and Defendant agree that a five-digit number was visible

through the glassine window of the envelope. However, Defendant has

submitted an affidavit attesting that its third-party mailing vendor

randomly generated the five-digit number for mailing purposes and that

the number did not reveal the decedent’s personal identifying or

confidential information. (Kline Aff., ¶¶ 3, 13, 16, 18.) Plaintiff has failed to

present any evidence to the contrary. Rather, Plaintiff argued that the Third

Circuit declined to expressly adopt the benign language exception. Without

sufficient evidence to demonstrate that the five-digit number implicated the

privacy concerns that Congress intended to protect, Plaintiff has failed to

state a claim upon which relief is granted under the FDCPA. The five-digit

number falls under the benign language exception and did not violate



                                        9
Section 1692f(8) of the FDCPA. Therefore, Plaintiff’s motion for summary

judgment will be denied as to the five-digit visible number.

      Regarding the twenty-three-digit number containing Plaintiff’s

account number and located on the bottom left of the letter, Defendant has

submitted an Affidavit that attests the number could not have been visible

through the glassine window of the sealed envelope. (Kline Aff., ¶¶ 6-12.)

Indeed, Defendant’s owner and corporate representative submitted a

detailed description and example of how Defendant’s mail vendor folds and

inserts each collection letter into envelopes. He indicated that it would be

physically impossible to see the twenty−three−digit number through the

glassine window unless the letter shifted up by 7/16 inch but there was only

3/16 inch of space within the envelope for the letter to move. Therefore, the

only way the twenty-three-digit number could be seen through the glassine

window would be by manipulating and pulling the letter outside the four

corners of the envelope. (Id.) Additionally, Defendant provided over twenty

copies of its previously mailed debt collection letters that do not reveal

account numbers to one looking at the envelope.

      The Court finds that Defendant provided ample evidence of its typical

mailing practices and procedures to demonstrate to a reasonable fact finder

that the account number was not visible. This suffices to defeat Plaintiff’s



                                      10
summary judgment motion concerning the twenty-three-digit number.

Therefore, Plaintiff’s motion for summary judgment will be denied.

      Upon review of the instant motion papers, it appears that Plaintiff

will be unable to prove that the twenty-three-digit account number was

visible through the glassine window, such that Defendant Apex Asset

Management may be entitled to judgment in its favor. Plaintiff’s failure to

provide any evidence to support that the five-digit number implicated

privacy concerns and that the twenty-three-digit number was visible

through the glassine window of the envelope leads this Court to consider

Fed. R. Civ. P. 56(f)(1), which provides: “[a]fter giving notice and a

reasonable time to respond, the court may: grant summary judgment for

the nonmovant.” The Court therefore gives notice to Plaintiff Estate of Julio

LaBoy that it is contemplating entering summary judgment in favor of the

nonmovant Defendant Apex Asset Management. Plaintiff will have fourteen

(14) days from the date the accompanying Order is entered to file any

opposition, 1 and Defendant will have seven (7) days thereafter to reply.




1Alternatively, if Plaintiff chooses to dismiss its case, it should submit a
stipulation of dismissal and need not file opposition.

                                       11
                                Conclusion

     For these reasons, the Court will deny Plaintiff’s motion for summary

judgment. Plaintiff will have fourteen (14) days to show cause why

summary judgment should not be entered in favor of Defendant, Apex

Asset Management, pursuant to Fed. R. Civ. P. 56(f)(1), no cause for action,

as contemplated above.

     An accompanying Order will be entered.



March 29, 2018                            /s/ Joseph H. Rodriguez
                                          JOSEPH H. RODRIGUEZ
                                                  U.S.D.J.




                                     12
